Judgment, Supreme Court, New York County (Burton Sherman, J.), entered January 13, 1994, which granted plaintiff’s motion for summary *281judgment on its first and second causes of action and awarded plaintiff judgment of $416,133.79, unanimously affirmed, without costs or disbursements.
We agree with the IAS Court that the monthly tenancy was terminated effective August 31, 1992, since the prior termination notices were nullified by subsequent events. We have considered defendants’ other arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Nardelli and Williams, JJ.